O’NIELL, J.
The defendant has appealed from a judgment annulling a contract purporting to be a mineral lease, similar to the contract decreed null in the case of Bettie Bristo v. Christine Oil & Gas Co., 71 South. 521,1 decided to-day. In the present case it appears that the plaintiff accepted and drew out the money which the defendant had deposited in bank with a view of preventing the forfeiture of the lease. The deposit was not made, however, until more than a year after the option was forfeited by the defendant’s failure to drill a well within the year after the signing of the contract. The suit was filed four months after the grantee made the deposit. The amount of the deposit was for only one year’s rent; hence nothing was paid in advance. The grantor’s' acceptance of the consideration for the time that the option was regarded by him and the grantee as being in force did not prevent his demanding that the contract be decreed null thereafter. In all other respects the facts of this case are the same as in the case of Bettie Bristo v. Christine Oil & Gas Co. For the reasons this day handed down in that case, the judgment appealed from herein is affirmed.